ORDER

PER CURIAM.
Gerald Westfall, movant, appeals the motion court’s denial of his Rule 29.15 motion without an evidentiary hearing. Movant asserts that he was denied effective assistance of counsel due to his trial counsel’s failure to inquire into whether a particular juror had a criminal conviction and whether he was qualified to sit on the jury after the juror reported that he had “a credit card fraud charge against him.”
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).